Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated March 8, 1993 (People v Butler, 191 AD2d 503), affirming a judgment of the Supreme Court, Queens County, rendered September 12, 1990, on the ground of ineffective assistance of appellate counsel.
Upon the papers filed in support of the application and the papers filed in opposition thereto, it is
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Bracken, J. P., Rosenblatt, Ritter and Pizzuto, JJ., concur.